NOT FOR PUBLICATION

                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY

      GINA M. MAGGI,                                          Civil Action No.: 17-4427 (CCC)

                                Plaintiff,
                                                                              OPINION
               V.


      NANCY A. BERRYHILL,
      Acting Commissioner of Social Security,

                                Defendant.

CECCHI, District Judge.

I.         INTRODUCTION

           Before the Court is Plaintiff Gina M. Maggi’s (“Plaintiff’) appeal seeking review of a final

determination by the Commissioner of the Social Security Administration (“Commissioner”)

denying her application for disability insurance benefits under Title II of the Social Security Act

(“SSA”). The issue to be decided is whether the Commissioner’s denial of benefits is supported

by substantial evidence. for the reasons set forth below, the Administrative Law Judge’s (“AU”)

decision is vacated and remanded for further proceedings.

II.       BACKGROUND

          A.        Procedural Background

          Plaintiff applied for disability insurance benefits on April 25, 2013, alleging disability as

of March 9, 2012. (Tr.1 at 182). The application was denied initially in August 2013 and upon

reconsideration in December 2013. (Id. at 117, 123). On December 4, 2015, a hearing was held

before AU Jack Russak. (Id. at 19). AU Russak issued a decision on December 18, 2015 finding


 “Tr.” refers to the certified record of the administrative proceedings. (ECF No. 5).
Plaintiff was still capable of performing past relevant work despite her severe impairments and

was therefore not disabled, as defined by the SSA. (Id. at 27). Plaintiff requested review of the

decision and the Appeals Council denied the request on April 13, 2017. (Id. at 1-6). On June 16,

2017, Plaintiff instituted this action. (ECF No. 1).

        B.      Factual Background

        Plaintiff was 36 years old at the time of the relevant hearing and resides in Essex County,

New Jersey. (Tr. at 34, 37). She is single and has no children. (Id. at 38). Plaintiff completed

high school. (Id. at 36, 45). In a Function Report submitted to SSA, Plaintiff states that she suffers

from bipolar I disorder, post-traumatic stress disorder (“PTSD”), Attention Deficit Hyperactivity

Disorder (“ADHD”), insomnia, and anxiety. (Id. at 242).

        Plaintiff has held numerous jobs in the fifteen years before the alleged onset date of her

disability.   (Id. at 67-68, 227).   Plaintiff last worked in March 2012 as a customer service

representation for $.A. Bendheim, Ltd., where her duties were to take orders over the phone and

in person. (Id. at 22$). from February 2006 to September 2010, Plaintiff was an account executive

at Safety First and managed fleets of vehicles enrolled in the company’s safety program. (Id. at

6$, 129). Prior to that, Plaintiff was a sales account manager for Flex Wrap, taking telephone

orders for plastic bags from June 2005 to February 2006. (Id. at 6$, 230).     Most important to this

appeal, Plaintiff worked at Paxar, a clothing tag manufacturer, from April 2000 to February 2002

as an art assistant. (Id. at 67, 227). According to Plaintiff, herjob responsibilities included picking

out colors for clothing labels, taking phone orders, and packing boxes of apparel labels. (Id. at 67,

231).

        C.      Standard of Review

        This Court has jurisdiction to review the Commissioner’s decision under 42 U.S.C.



                                                  2
§ 405(g)      and 1383(c)(3). The Court is not “permitted to re-weigh the evidence or impose [its]

own factual determinations,” but must give deference to the administrative findings. Chandler v.

Comm ‘r ofSoc. Sec., 667 F.3d 356, 359 (3d Cir. 2011); see also 42 U.S.C.       § 405(g).   Nevertheless,

the Court must “scrutinize the record as a whole to determine whether the conclusions reached are

rational” and supported by substantial evidence. Gober v. Matthews, 574 f.2d 772, 776 (3d Cir.

197$) (citations omitted). Substantial evidence is more than a mere scintilla, and is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Chandler, 667

f.3d at 359 (citing Richardson v. Perales, 402 U.S. 389, 401 (1971)). If the factual record is

adequately developed, substantial evidence “may be ‘something less than the weight of the

evidence, and the possibility of drawing two inconsistent conclusions from the evidence does not

prevent an administrative agency’s finding from being supported by substantial evidence.”

Daniels v. Astrue, No. 4:08-1676, 2009 WL 1011587, at *2 (M.D. Pa. Apr. 15, 2009) (quoting

Consolo v. fed. Mar. Comm ‘n, 383 U.S. 607, 620 (1966)). In other words, under this deferential

standard of review, the Court may not set aside the AU’s decision merely because it would have

come to a different conclusion. Cruz v. Comm’r of Soc. Sec., 244 F. App’x 475, 479 (3d Cir.

2007).

         D.       Determining Disability

         Pursuant to the SSA, in order to be eligible for benefits, a plaintiff must show he is disabled

by demonstrating an inability to “engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than twelve months.”

42 U.S.C.     §   423(d)(1)(A), l382c(a)(3)(A). Taking into account the plaintiffs age, education,

and work experience, disability will be evaluated by the plaintiffs ability to engage in his previous



                                                   3
 work or any other form of substantial gainful activity existing in the national economy. 42 U.s.c.

 § 423(d)(2)(A), 13$2c(a)(3)(B). A person is disabled for these purposes only if his physical or
mental impairments are “of such severity that he is not only unable to do his previous work, but

cannot, considering his age, education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy.      .   .   .“   42 U.S.C.   § 1382c(a)(3)(B).
Decisions regarding disability will be made individually and will be “based on evidence adduced

at a hearing.” Sykes v. Apfel, 22$ F.3d 259, 262 (3d Cir. 2000) (citing Heckler v. Campbell, 461

U.S. 45$, 467 (1983)).

        The $$A follows a five-step, sequential evaluation to determine whether a plaintiff is

disabled within the meaning of the statute. 20 C.F.R.    § 404.1520, 416.920. First, the AU must
determine whether the plaintiff is currently engaged in gainful activity. Sykes, 22$ F.3d at 262.

Second, if he is not, the AU determines whether the Plaintiff has an impairment that limits his

ability to work. Id. Third, if he has such an impairment, the AU considers the medical evidence

to determine whether the impairment is listed in 20 C.F.R. Part 404, Subpart P, Appendix I (the

“Listings”). If it is, this results in a presumption of disability. Id. If the impairment is not in the

Listings, the AU must determine how much residual functional capacity (“RFC”) the applicant

retains in spite of his impairment. Id. at 263. Fourth, the AU must consider whether the plaintiffs

RFC is enough to perform his past relevant work. Id. Fifth, if his RFC is not enough, the AU

must determine whether there is other work in the national economy the plaintiff can perform. Id.

       The evaluation continues through each step unless it is determined at any point the plaintiff

is or is not disabled. 20 C.F.R.   § 404.1520(a)(4), 416.920(a)(4). The plaintiff bears the burden
of proof at steps one, two, and four, upon which the burden shifts to the Commissioner at step five.

Sykes, 228 F.3d at 263. Neither party bears the burden at step three. Id. at 263 n.2.



                                                  4
III.   DISCUSSION

       A.      Summary of the AU’s Findings

       At step one, the AU found Plaintiff met the insured status requirements of the SSA and

had not engaged in substantial gainful work activity since the onset date of the alleged disability.

(Tr. at 21). At steps two and three, the AU found Plaintiffs impairments of asthma, insomnia,

bipolar disorder, PTSD, panic disorder and suicidal ideation were “severe,” but not severe enough

to meet, either individually or in combination, any of the impairments listed in 20 C.F.R.    §   404,

Subpart P, Appendix 1.     (Id. at 22-24).   The AU then concluded Plaintiff had the residual

functional capacity (“RFC”) to perform light work as defined in 20 C.F.R.     §   404.1567(b), with

the exceptions that Plaintiff can “occasionally climb ramps and stairs, but can never climb ladders,

ropes, or scaffolds.” (Id. at 24). Additionally, the AU found Plaintiff is only able to perform

simple and routine tasks in a low stress job and that Plaintiff must have no interaction with the

public and only occasional interaction with co-workers and supervisors. (Id.).

       To reach this conclusion, the AU considered Plaintiffs self-reported symptoms and their

consistency with the evidence from multiple other sources. (Id.). Specifically, the AU considered

Plaintiffs history of insomnia, bipolar disorder, PTSD, panic disorder, and suicidal ideation, for

which she made a prior visit to the emergency room. (Id. at 26). The AU also noted Plaintiffs

asthma diagnosis and treatment history. (Id. at 33). The reviewed evidence included Plaintiffs

own reports about her impairments as well as medical opinions from a psychological examiner,

Jennifer C. Figuerelli, Ph.D., and an internal medicine examiner, Dr. Sandoval. (Id. at 24-27).

The AU also considered the opinions of state agency medical consultants who reviewed Plaintiffs

medical records and found that Plaintiff would have no more than moderate limitations. (Id. at

26). The AU weighed these medical opinions along with objective medical evidence, such as



                                                 5
chest x-rays, and the Plaintiffs testimony about her activities and daily routines. (Id.). The AU

found Plaintiffs medically determinable impairments could reasonably be expected to cause some

of the alleged symptoms but any additional restrictions beyond those set forth in her RFC

assessment were unnecessary. (Id. at 25).

        At step four, the AU found Plaintiff capable of performing past relevant work as a fabric

Layout Worker, performed by Plaintiff from 2000 through 2002, which requires work at the light

exertional level. (Id. at 27). The AU considered testimony from a vocational expert (“yE”) who

participated in the hearing by phone. (Id.). After listening to Plaintiffs testimony regarding her

prior work experience, the VE classified Plaintiffs clothing tag manufacturing job at Paxar as that

of a Fabric Layout Worker pursuant to the Dictionary of Occupational Titles (“DOT”) and opined

that an individual with Plaintiffs RFC could perform a range of light work, such as that of a Fabric

Layout Worker. (Id. at 71-72). Consistent with the VE’s testimony, the AU found that Plaintiff

could perform her past relevant work as a Fabric Layout Worker2 as actually and generally

performed. (Id. at 27). Therefore, the AU concluded that Plaintiff was not disabled under the

Act. (Id.).

        B.     Analysis

        Plaintiff contends that the AU’s decision should be remanded because the AU’s finding

that Plaintiff retains the RFC to perform past relevant work and, therefore, is not disabled, was not

supported by substantial evidence. (ECF No. 9 (“P1. Br.) at 8). An AU’s decision must provide

a sufficient framework of reasoning for the court to conduct meaningful judicial review. Foulos



2
  The DOT defines a Fabric Layout Worker as a worker who lays out and folds bolts of fabric,
such as silk and rayon, preparatory to other processing, determines if cloth should be folded by
hand or machine, and records data, such as yardage, date, color, style for each bolt of fabric. See
U.S. Dep’t of Labor, Dictionary of Occupational Titles: fabric Layout Worker,
https://occupationalinfo.org (last visited Nov. 20, 201$).
                                                 6
v. Comm ‘r ofSoc. Sec., 474 f.3d $8, 93 (3d Cir. 2000). Here, Plaintiff is challenging step four of

the AU’s analysis. At step four, the regulations require an AU to consider whether the claimant

has the RFC to perform the requirements of her past relevant work as either actually or generally

performed. 20 C.F.R.    § 404.1520(a)(4)(iv). The Court finds that it is unclear whether the AU
sufficiently considered the regulations as applied to Plaintiffs past relevant work, and thus

meaningflul judicial review is precluded. Accordingly, this matter must be remanded for further

proceedings.

       The AU’s step-four analysis contains deficiencies that prevent the Court from properly

determining whether the AU’s conclusion was supported by substantial evidence. Specifically,

the AU failed to address a significant discrepancy between the proffered evidence and his finding

that Plaintiff retained the capacity to return to past relevant work. The AU concluded that Plaintiff

could perform her past relevant work as actually performed, but such conclusion contradicts the

AU’s finding that “claimant must have no interaction with the public” and Plaintiffs statements

that her prior job duties included interacting with customers while taking orders over the phone.

(Id. at 24, 227). Without addressing this inconsistency, the AU determined “that the claimant is

able to perform [past relevant work] as actually and generally performed.” (Id. at 27). The AU’s

failure to explain this discrepancy, along with other inaccuracies in the decision, precludes the

Court from properly determining whether the AU             sufficiently considered the applicable

regulations in reaching his conclusion.

       Additionally, the AU      mistakenly concluded that a hypothetical individual with the

Plaintiffs RFC “would be capable of performing the claimant’s past relevant work as a grounds

maintenance/golf course maintenance worker[,]” which is work that Plaintiff never performed.

(Id. at 27). This lack of careful analysis precludes the Court from providing meaningful judicial



                                                 7
review.

          Accordingly, the Court cannot conclude that the AU’s conclusion was supported by

substantial evidence. Hence, this matter must be remanded for further proceedings. Because this

matter is being remanded, the Court need not address Plaintiffs arguments regarding additional

purported errors.

IV.       CONCLUSION

          For the aforementioned reasons, the Court remands this matter for further proceedings that

are consistent with the instructions contained herein. An appropriate Order accompanies this

Opinion.



 DATED: io—,2O1$



                                                           CLAIRE C. CECCHI, U.S.D.J.




                                                  $
